DETAILED ACTION
This office action is in response to the amendment received on January 5, 2021. Claims 1-19 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages5-8, filed January 5, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  The previous rejections of claim 1 have been overcome and thus are hereby withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a surface cleaning machine. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the scraper guide device is arranged at an inlet orifice , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Caruso (6026529) and Ando (4173054). Caruso discloses a surface cleaning machine comprising: an appliance body (30); a cleaning head (1) which is arranged on the appliance body; wherein at least one driven cleaning roller unit (32) is positioned on the cleaning head and a dirty fluid tank device (56) is arranged on the cleaning head; a drive motor (128); and a scraper guide device (34) which acts on the at least one cleaning roller unit and is associated with the at least one cleaning roller unit (Figure 3); wherein the scraper guide device is arranged at an inlet orifice (see figure below) of the dirty fluid tank device; and wherein the scraper guide device is arranged and formed in such a way that dirty fluid is couplable from the at least one cleaning roller unit via the inlet orifice of the dirty fluid tank device into the dirty fluid tank device without a suction fan (Figure 3), but lacks, a dirty fluid tank device being arranged between the at least one cleaning roller unit and the drive motor. The examiner notes that it would not have been obvious to include a dirty fluid tank device arranged between the at least one cleaning roller unit and the drive motor without destroying the intended functions of the device of Caruso. And, Ando also discloses a surface cleaning machine comprising: an appliance body (7); a cleaning head (1) which is arranged on the appliance body; wherein at least one driven cleaning roller unit (42) is positioned on the cleaning head and a dirty fluid tank device (50) is arranged on the cleaning head; a drive motor (80); and a scraper guide device (53) which acts on the at least one cleaning roller unit and is associated with the at least one cleaning roller 

    PNG
    media_image1.png
    357
    603
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723